Citation Nr: 1426392	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-33 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a back disability, to include as secondary to the service-connected total left knee arthroplasty, residuals of injury.  

3.  Entitlement to service connection for a right shoulder disability. 

4.  Entitlement to service connection for arthritis of the bilateral elbows.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1980 to March 1987 with subsequent service in the Reserve, to include periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that, in pertinent part, denied the claims of service connection for a bilateral hearing loss disability, a back disability, and a right shoulder disability and June 2010 and March 2011 rating decisions issued by the RO in Albuquerque, New Mexico that, in pertinent part, denied the claim of service connection for arthritis of the bilateral elbows.  

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a videoconference hearing in August 2012.  A transcript from this hearing is of record.

In addition to the paper claims file, the Veteran has an electronic claims file in Virtual VA and VBMS.  The Board has reviewed both the paper and electronic claims files in rendering this decision.

The issue of service connection for arthritis of the bilateral elbows is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  On August 17, 2012, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement requesting to withdraw his claim for service connection for a bilateral hearing loss disability.

2.  On August 17, 2012, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement requesting to withdraw his claim for service connection for a back disability.

3.  On August 17, 2012, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement requesting to withdraw his claim for service connection for a right shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal of the issue of service connection for a back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of an appeal of the issue of service connection for a right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At his August 17, 2012 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw his appeal for service connection for a bilateral hearing loss disability, a back disability, and a right shoulder disability.  The Veteran also submitted a statement at that time which again indicated that he was withdrawing his claim for service connection for a bilateral hearing loss disability, a back disability, and a right shoulder disability.  

The Board finds that his testimony and the statement clearly articulated the Veteran's intent to withdraw these claims from appellate status.  Consequently, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review them, and they are dismissed.


ORDER

The appeal as to the claim of service connection for a bilateral hearing loss disability is dismissed.

The appeal as to the claim of service connection for a back disability is dismissed.

The appeal as to the claim of service connection for a right shoulder disability is dismissed.






REMAND

The Veteran contends that he currently has arthritis of the bilateral elbows due to injury incurred during ACDUTRA.  The Board finds that more development is necessary prior to final adjudication of the claim.

As an initial matter, the dates of the Veteran's service in the Reserve have not been verified.  Accordingly, the RO must take appropriate action to verify his dates of service in the Reserve, to include periods of ACDUTRA and INACDUTRA.  

As to the claim of service connection, the Veteran underwent a VA examination in May 2012.  The examiner rendered a diagnosis of resolved elbow strain and determined that the Veteran had neither arthritis of the elbows nor a current elbow disability.  In August 2012, the Veteran testified that, on the day of the examination, his elbows were not in pain because he was directed by his physician to restrict elbow motion while recovering from shoulder surgery.  He further testified that he experienced elbow pain on use and had a diagnosis of tennis elbow.  Accordingly, the Board finds that a VA examination is necessary to determine the nature and etiology of the claimed elbow disability, to include whether he had an elbow disability during any time during the appeal period.  

The Veteran also stated that he sought treatment for his elbows at Walter Reed Medical Center, Walter Reed Army Institute of Research, and the Eisenhower Army Medical Center.  The RO requested the records from Walter Reed Medical Center in July 2010; however, the August 2010 response from Walter Reed Medical Center directed that the records had been transferred to the National Personnel Records Center (NPRC).  The RO indicated in the March 2011 rating decision that it did not request the Walter Reed Medical Center records from the NPRC nor the medical records from the Eisenhower Army Medical Center.  Accordingly, a remand is necessary to obtain the treatment records and associate them with the claims file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran in order obtain and associate with the record copies of any outstanding service treatment records, VA medical records, and private medical records, to include from Dr. J.V., referable to treatment rendered to the Veteran for the claimed arthritis of the bilateral elbows.

The RO/AMC should specifically request the treatment records from Walter Reed Army Medical Center and Walter Reed Army Institute of Research that have been transferred to the NPRC in St. Louis, Missouri and from the Eisenhower Army Medical Center.  

All attempts to locate these records must be documented in the claims folder.

2.  The RO/AMC should also contact the appropriate service department and/or record storage facility, to include the NPRC, and request that they verify each and every period of the Veteran's service.  This includes classifying whether the service was performed in an active duty, active duty for training, and/or inactive duty training capacity.

If the RO/AMC cannot locate these records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After completion of the foregoing, schedule the Veteran for a VA orthopedic examination to ascertain the nature and etiology of any current bilateral elbow disability.  

The claims file (including Virtual VA and VBMS) and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The RO/AMC should also provide the examiner with a list of all verified periods of active duty, ACDUTRA, and INACDUTRA.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  

The examiner should then address the following:  

A)  Elicit a detailed history from the Veteran about the claimed bilateral elbow disability.

B)  Determine whether the Veteran had a bilateral elbow disability at any time since March 2010, and whether he currently has a bilateral elbow disability.  

C)  If arthritis of the bilateral elbows is present, address whether the arthritis manifested within one year of separation from service (March 1988).  

D)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the claimed elbow disability is related to or had its onset during a period of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) on account of injury.  

The examiner should provide a rationale for each opinion rendered.  

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


